DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1  and 4-8 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fusheng Xu (Reg. No. 72187) on Tuesday, September 6, 2022.

The application has been amended as follows: 
	IN THE CLAIMS:
	Claim 1, line 31, was amended to “provided for a second tank based on the comparison, the first”.
	Claim 8, line 18, was amended to “provided for a second tank based on the comparison, the first”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a gas supply system comprising a plurality of tanks filled with compressed gas, a supply pipe that branches and is connected to the plurality of tanks, a plurality of shutoff valves, a plurality of temperature units, a replenishment pipe that causes the gas to branch and flow into the plurality of tanks to replenish the same, and a control unit configured to execute valve opening control for switching the plurality of shutoff valves from a closed state to an open state at a time of start of supply of the gas, the control unit being configured to determine the shutoff valve that is to be opened first out of the plurality of shutoff valves by using the internal temperatures of the plurality of tanks, wherein the control unit is configured to, obtain variations of the internal temperatures by subtracting second temperatures of the plurality of tanks, which are measured by the temperature measuring units at the time of the start of the supply of the gas, from first temperatures of the plurality of tanks which are measured by the temperature sensing units at a time of completion of the replenishment of the plurality of tanks with the gas out of the plurality of tanks, compare the variations of the internal temperatures of the plurality of tanks, and open a first shutoff valve provided for a first tank earlier than a second shutoff valve provided for a second tank based on the comparison, the first tank having a larger variation of the internal temperature than a variation of the internal temperature of the second tank; is allowable over the prior art.
While directed to a method, claim 8 is allowable for substantially the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best prior art is considered to be Miki et al. (US 2006/0246177), Kato et al. (JP 2013-253672), Yamashita (JP 2008-223784), Hwang et al. (US 5,901,758), and Okamoto el al. (JP 2008-298103).
Miki et al. (US 2006/0246177) discloses a plurality of tanks 51-54 connected to a fuel cell 20 wherein a filling tube 55 (replenishment pipe) has individual branch tubes 55a-55d to the tanks 51-54 ([0064], Fig 1). Each tank has an associated temperature sensor T1-T5 ([0064]), and a control unit 80 monitors the temperatures and uses temperature of the tanks to select the hydrogen tank for supply ([0067], [0076]). Miki further teaches the selection of the tanks is based on frequency and use-history of the tank ([0021]). However, Miki does not explicitly disclose the claimed method of selecting a tank from the plurality of tanks to supply the fuel cell of obtaining a variation of the internal temperatures by subtracting second temperatures [at start of supply] from first temperatures [at completion of replenishment], comparing the variations, and opening a first shutoff valve earlier than a second shutoff valve based on the variation, where the first tank has a larger variation of the internal temperature than the second tank.
Kato et al. (JP 2013-253672) teaches opening and closing valves of a plurality of tanks 12 that are connected to a fuel cell 11, but does not teach a replenishment portion. Therefore, Kato does not teach or suggest the method of obtaining a variation of the internal temperatures by subtracting second temperatures [at start of supply] from first temperatures [at completion of replenishment], comparing the variations, and opening a first shutoff valve earlier than a second shutoff valve based on the variation, where the first tank has a larger variation of the internal temperature than the second tank.
Yamashita (JP 2008-223784) discloses a vehicle having a plurality of fuel tanks 31a-d, each having a valve 32a-32d and pressure 51a-d and temperature 52a-d sensors (Fig 2). However, Yamashita does not teach a replenishment stage. Yamashita intends to open the tanks from lowest pressure to highest pressure to prevent reverse pressure from acting on the valves ([0016]). However, Yamashita determines the lowest pressure after vehicle stoppage, where the tanks have the same pressure but different temperatures based on different location and size, but after a period of time, the temperatures all equalize and the pressure changes (Fig 3, annotated below). 

    PNG
    media_image1.png
    150
    426
    media_image1.png
    Greyscale

Yamashita further teaches that the control device “estimates the tank pressure of each fuel tank from the fuel gas temperature detected by the temperature sensor. Then, the control device opens the on-off valves in order so that the fuel gas is discharged from the fuel tank in ascending order of the estimated tank pressure” in [0010]. Therefore, while Yamashita suggests estimating the pressures from the gas temperatures, Yamashita does not explicitly teach or suggest the method of obtaining a variation of the internal temperatures by subtracting second temperatures [at start of supply] from first temperatures [at completion of replenishment], comparing the variations, and opening a first shutoff valve earlier than a second shutoff valve based on the variation, where the first tank has a larger variation of the internal temperature than the second tank. 
Hwang et al. (US 5,901,758) discloses a method of filling a gas vessel by initially flowing gas into the vessel at a rate low enough to avoid sudden heating of the gas, then increasing the fill rate until the maximum fill rate is attained, then reducing the flow rate as the vessel approaches the filled condition (abstract). However, Hwang merely teaches filling gas vessels, and not selecting a gas vessel to supply gas from a plurality of tanks, including the method of obtaining a variation of the internal temperatures by subtracting second temperatures [at start of supply] from first temperatures [at completion of replenishment], comparing the variations, and opening a first shutoff valve earlier than a second shutoff valve based on the variation, where the first tank has a larger variation of the internal temperature than the second tank.
Okamoto el al. (JP 2008-298103) discloses a fuel cell system 1 including a plurality of hydrogen gas vessels 11-14, where each gas vessel has a temperature sensors 18 and a pressure sensor 19 (abstract). Hydrogen is supplied to the gas vessels via a filling pipe 42 (replenishment pipe) ([0048], Fig 1). A control device 70 switches the hydrogen gas vessels for supplying the hydrogen gas to the fuel cell based on a change in the temperature detected by the temperature sensor 18 in the hydrogen gas vessels (abstract). Okamoto intends to prevent freezing of the seal portions of the containers, and therefore switches the supply tank when the tank has fallen to a temperature Ta ([0054]). Therefore, Okamoto does not teach or suggest the method of obtaining a variation of the internal temperatures by subtracting second temperatures [at start of supply] from first temperatures [at completion of replenishment], comparing the variations, and opening a first shutoff valve earlier than a second shutoff valve based on the variation, where the first tank has a larger variation of the internal temperature than the second tank.
In summary, the best combination of references is Miki in view of Kato or Yamashita. Miki teaches the fuel cell system having a plurality of gas tanks, a gas supply, and replenishment pipe, but does not explicitly disclose or suggest the method of selecting tanks as claimed. Kato does not disclose a replenishment portion, and therefore cannot suggest the method as claimed involving obtaining a variation of internal temperatures using the temperature after replenishment even if combined with Miki. Yamashita teaches selecting a tank based on having the lowest pressure (which is determined by a pressure sensor, or generally estimated from a temperature sensor) after a vehicle is stopped when all the pressures are the same but the temperatures are different. While the method of Yamashita may permit the possibility of selecting the vessel with the greatest internal temperature variation from stop of the vehicle to next supply (see Fig 3), Yamashita does not teach a replenishment portion, nor does Yamashita explicitly teach obtaining internal temperature variations, comparing the temperature variations, and selecting the largest temperature variation as the method of selecting the tank with the lowest pressure, even if combined with Miki. Therefore, neither of these combinations render obvious the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725